Citation Nr: 0705653	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back condition.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1984 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for a back condition.  The 
veteran perfected a timely appeal of this determination to 
the Board.

As a procedural matter, the Board observes that in a July 
1999 rating decision, the RO in St. Petersburg, Florida 
denied the veteran's original claim of entitlement to service 
connection for a back condition, and that decision became 
final when the one-year appeal period expired in June 2000.  
38 U.S.C.A. § 7105(b)(1), (c ) (West 1991 & 2002).  However, 
in light of the fact that the RO denied the veteran's claim 
as "not well-grounded," the RO properly readjudicated the 
veteran's claim in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5107, 
Historical and Statutory Notes, Effective Dates and 
Applicability Provisions (West Supp. 2001) (providing for the 
re-adjudication of claims that were denied as "not well-
grounded," and became final during the period beginning on 
July 14, 1999, and ending on November 9, 2000).  Hence, the 
RO appropriately readjudicated the veteran's claim as if the 
previous denial of that claim had not been made.  Id.  
Therefore, the issue is to be phrased as listed on the cover 
page of this decision.

In December 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's and his wife's testimony on that 
occasion has been transcribed and associated with his claim's 
file.


FINDING OF FACT

The veteran did not suffer in-service back trauma that 
resulted in a current low back condition.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
May 2002 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to inform VA of any 
relevant evidence and/or information that he wished VA to 
obtain on his behalf. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VA provided such 
notice to the veteran in a November 2006 letter.  However, as 
the Board concludes below that a preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, Social 
Security disability records, private post-service medical 
records, VA medical treatment records, a VA compensation and 
pension examination, lay statements from the veteran's ex-
wife and parents, the veteran's and his wife's testimony 
before the Board, and written statements from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for a low back condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran has shown current diagnoses 
of low back pain.  Also, June and July 2001 VA medical 
treatment records indicate a diagnosis of spondylolysis, 
L5/S1, bilaterally, and spina bifida occulta, S1 and S2, and 
L5-S1 laminectomy and foraminotomy with posterolateral fusion 
and bone grafting with pedicular screw fixation.  

In written statements and at his December 2006 hearing before 
the Board, the veteran stated that he injured his back during 
active service in April or May 1984, when he fell and slipped 
down a rope on an obstacle course, landing on his feet.  He 
also has stated that after his fall, he was not permitted to 
receive medial treatment, and was forced to finish the 
obstacle course.  The veteran further testified that he went 
through the rest of his service career and life always having 
his low back and leg problems.

The veteran has submitted lay statements from his ex-wife, 
father and mother.  In her statement, the veteran's ex-wife 
indicated: that the veteran suffered from severe back pain in 
the years they were married; that his condition existed when 
she met him in 1985 and often required strong pain relievers 
and long back massages; that after service, the veteran's 
back problems interfered with his work and he changed jobs 
often because of it; and that he periodically missed work 
because of his back problem.  In his statement, the veteran's 
father asserted that he and his wife received a letter from 
the veteran describing an accident whereby he was hurt 
falling from a training tower, burned his hands, and was 
knocked unconscious, and stating that he was suffering from 
pain in his back and legs.

Service medical records are positive for multiple visits for 
medical treatment by the veteran throughout April and May 
1984, but negative for any complaints of or treatment for a 
back injury or back problems.  On July 5, 1984, and then 
again on July 16, 1984, the veteran was treated for a urinary 
track infection, and on both occasions the veteran was 
specifically noted not to have back pain.  In November 1984, 
the veteran was treated for complaints of lower back pain, 
which he reported having for several days.  At the time, it 
was noted that the veteran had no history of trauma to the 
back, and the veteran was assessed as having lumbar muscle 
spasm.  Service medical records are otherwise negative for 
complaints of or treatment for back pain or back problems, 
despite frequent visits for medical treatment by the veteran.  
On service examination in November 1986, no back pain or back 
problems were noted, and the veteran was noted to have a 
normal evaluation of the spine and other musculoskeletal 
system.  On report of medical history in November 1986, the 
veteran reported that he did not have and had never had 
recurrent back pain.

A private medical note dated in May 1987 indicates that the 
veteran reported: hurting his back on the job; that over the 
past several months there had been about 15 episodes where 
the veteran would be doing something such as lifting and 
would feel a popping and slipping in his back, and his back 
would give out on him and he would have inability to lift up 
or straighten his back until he adjusted himself in a certain 
position and waited for two to three minutes; and that such 
episodes were extremely painful and usually occurred with 
lifting or bending over.  It was noted that the veteran 
worked in construction as a worker on high altitude 
buildings.  On examination, the veteran was noted to have: 
free range of motion around the back with maybe some 
tightness in his right paraspinous muscle, but not marked; no 
tenderness over the midline back; no straighten leg raising 
test; and normal deep tendon reflexes, motor and sensory.  
The veteran was assessed as having low back pain and 
slippage, to rule out skeletal disorder.  Lumbo-sacral spine 
films were normal, and it was noted that the veteran would 
get a CT scan and be referred to a back specialist.

A December 1988 payment note indicates treatment for L-5 
spondylosis.

VA medical records note treatment for complaints of back pain 
in May 1998.  On examination, the veteran reported that he 
had injured his lower back in the service in 1984, and that 
since 1984, he had been having back pain with exacerbations, 
and that the pain radiated to both legs, but usually the 
right leg.  On physical examination, the veteran had 
tenderness of the L5-S1, positive straight leg test, strength 
5/5 bilaterally, reflexes 1+ bilaterally, and decreased 
sensation in the right lower extremity.  He was assessed as 
having symptoms possibly related to herniated disc.  On 
radiological examination, there was normal mineralization and 
alignment, with no evidence of fracture or dislocation, no 
significant degenerative changes identified within the lumbar 
spine, and SI joints appearing unremarkable, bilaterally.  
The veteran was diagnosed as having a normal lumbar spine.

On magnetic resonance imaging (MRI) testing in June 1998, the 
vertebral body and intervertebral disc space heights were all 
well-maintained in size, except that there was mild to 
moderate narrowing of intervertebral disc space at the L3-L4 
level compatible with disc desiccation.  There was no 
evidence of significant disc bulge, protrusion or extrusion, 
or significant degenerative osseous changes seen, and 
paraspinous musculature normal in appearance.  The veteran 
was diagnosed as having normal MRI of the lumbar spine except 
for mild to moderate disc desiccation at the L3-L4 level 
causing decrease in intervertebral space height.

July 1998 VA medical notes indicate mild tenderness and left 
paraspinals and sacroiliac area.  Overall range of motion was 
normal, and was not associated with pain that day.  The 
examiner's impression was chronic lower back pain without 
neurological deficit, aggravated by the type of work the 
veteran did and depression.  On electromyography testing, 
there was no evidence of left lumbar or sacral radiculopathy.  
A physical therapy progress note indicates that the veteran 
reported working full time as a furrier in extreme flexed 
lumbar posturing, and that lower back pain had been present 
for years that was central.

The veteran was afforded a VA compensation examination in 
January 1999.  On physical examination, the veteran 
demonstrated: normal higher cortical function, motor, sensory 
and deep tendon reflexes; mildly antalgic gait; flexion of 
almost 90 degrees; extension of approximately 10 to 15 
degrees; left and right lateral bending of approximately 45 
degrees; paraspinous muscles of normal bulk and tone, without 
evidence of atrophy or spasm; and no fixed spinal deformity.  
The veteran was diagnosed as having low back pain with no 
evidence of radiculopathy and no evidence of severe changes 
on the x-ray that would indicate a source of the veteran's 
low back pain.  On examination of x-rays that the veteran 
brought with him, the examiner noted that they revealed mild 
degenerative changes at the L5-S1 disc space, that the 
remaining disc spaces had normal height, that neuroformamina 
appeared widely patent at all levels, and that there was 
normal alignment of the vertebral elements.  The examiner 
opined that the veteran's low back pain was most likely soft 
tissue in origin, and in all likelihood, it was not related 
to the antecedent trauma sustained in 1984.  On radiology 
examination, the veteran was noted to have no fracture or 
subluxation of the lumbar spine, with the disc spaces 
preserved.  The examiner's impression was normal lumbosacral 
spine for age.

Social Security Disability records indicate that the veteran 
sustained a work-related back injury in June 2001, and that 
as a result he became unable to work through at least 
September 2004.

A June 2001 VA progress note indicates that the veteran 
complained of sharp low-back pain interdispersed with aching 
discomfort which tended to radiate down the posterior aspect 
of the thigh, but not below the knee joint.  On physical 
examination, there was moderate tenderness at the lumbosacral 
junction and full, painless range of motion of the hip joint.  
X-rays of the lumbar spine showed bilateral spondylolysis of 
the L5/S1, and spina bifida occulta at S1 and S2.  The 
diagnostic impression was spondylolysis, L5/S1, bilaterally, 
and spina bifida occulta, S1 and S2.

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.

Despite dozens of visits for medical treatment during his 
period of service for various illnesses, injuries, and other 
health concerns, the veteran's service medical records 
contain only one incident of treatment for lower back pain, 
in November 1984.  At the time of the treatment, the veteran 
reported having low back pain for only several days.  Such 
back pain was not noted to be related to any injury in April 
or May 1984, and it was noted that the veteran had no history 
of trauma to the back.

Service medical records are furthermore negative for any 
report of trauma to the veteran's back.  The Board 
acknowledges the veteran's contention that he was not 
permitted to receive medical attention at the time of his 
claimed fall.  However, in the months of April and May 1984, 
the period during which the veteran stated his fall occurred, 
the veteran made several visits for medical attention, once 
for a cold and on three separate occasions for problems 
involving his left arm.  During this period of time, the 
veteran made no complaints regarding his back.  Furthermore, 
the Board notes that on two occasions in July 1984, the 
veteran was treated for a urinary infection, at which time it 
was specifically noted in the records that back pain, as a 
symptom, was absent.  Also, the veteran's November 1986 
service examination is completely negative for back problems, 
and, at that time, the veteran reported that he did not have, 
nor had ever had, recurrent back pain.

The Board also acknowledges the veteran's May 1987 medical 
treatment note indicating back problems, and the December 
1988 note indicating the existence of spondylosis in the 
veteran.  However, in the May 1987 note, the history given by 
the veteran is that of a work injury, and it is noted that 
the veteran was a construction worker.  Furthermore, the 
history given by the veteran in the note indicates back 
problems for a couple of months, and does not relate any 
symptoms or injury back to 1984, or to the veteran's period 
of service in any way.

Also, the January 1999 VA examiner's opinion, which is the 
only medical etiology opinion of record, is that the 
veteran's back problems were not related to in-service 
trauma.  There is no competent medical evidence of record 
linking any current back problems of the veteran to his 
period of service.

The Board has also considered the lay statements submitted on 
the veteran's behalf.  However, in light of the lack of 
evidence of any in-service back trauma that resulted in a 
chronic condition, the lack of any competent medical evidence 
relating the veteran's current back condition to his period 
of service, and the negative January 1999 VA medical opinion, 
the Board determines that a preponderance of the evidence 
nevertheless is against the veteran's service connection 
claim.

Accordingly, service connection for a low back condition is 
not warranted in this case.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entailment to service connection for a low back condition is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


